

ESCROW AGREEMENT
 
This Escrow Agreement (“Agreement”) is dated as of the 19th  day of September
2012 (this “Agreement”) and is entered into by and among China Green Creative,
Inc., a Nevada corporation (the “Company”), Xinhua Chen, as representative of
those certain purchasers ("Purchasers") to the Securities Purchase Agreement (as
hereinafter defined) (the " Purchaser Representative") and Ya Ling, a PRC
citizen (the “Escrow Agent”).
 
The Company, the Purchaser Representative and the Escrow Agent are hereinafter
sometimes collectively referred to as the “Parties” and each individually, as a
“Party”.
 
RECITALS
 
A.           The Company and the Purchasers are parties to a Securities Purchase
Agreement, dated as of September 19, 2012 (the “Purchase Agreement”).
 
B.           As used in this Agreement, certain capitalized terms not otherwise
defined herein, shall have the same meaning as they are defined in the Purchase
Agreement.
 
C.            On the “Initial Closing Date” under the Purchase Agreement, the
Company is required to have received in good funds at least $505,000 of proceeds
from the sale of shares of the Company's Common Stock under the Purchase
Agreement (the "Initial Closing Amount").
 
D.           In order to facilitate the Initial Closing under the Purchase
Agreement and related documents and agreements to be entered into on or before
the Initial Closing Date (collectively, the “Transaction Documents”), each of
the Parties and the Purchasers have agreed to deposit in a specified escrow
account of the Escrow Agent maintained at Bank of China (the “Escrow Account”),
the “Escrow Proceeds” set forth below, to be held in escrow by the Escrow Agent,
and such Escrow Agent agrees to hold and distribute such funds in accordance
with the terms of this Agreement.
 
In consideration of the promises and agreements of the Parties and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties and the Escrow Agent agree as follows:
 


ARTICLE 1
 
ESCROW DEPOSIT
 
Section 1.1.  Payment of Escrow Proceeds. Upon their execution of the Purchase
Agreement, the Purchasers each severally agrees to deliver to the Escrow Agent,
by check or by wire transfer of immediately available funds and in accordance
with the wire instructions set forth in Section 1.3 below, the amounts
representing the Purchase Price paid by such Purchaser(s) for the Shares of
Common Stock of the Company purchased and subscribed to by such Purchaser(s)
pursuant to the terms of the Purchase Agreement (collectively, the “Escrow
Proceeds”).
 
Section 1.2.  Notice of Receipt of Minimum Proceeds.  The Escrow Agent shall
notify the Company in writing or by electronic mail at such time as the Escrow
Agent shall have received the Initial Closing Amount in Escrow Proceeds.  The
Company shall be obligated to promptly notify each Purchaser if and when the
Company shall receive notification by the Escrow Agent that the Initial Closing
Amount has been received by the Escrow Agent as Escrow
 

 
 

--------------------------------------------------------------------------------

 

Proceeds.
 
Section 1.3.    Wiring Instructions.  Each of the Purchasers shall wire their
respective allocable Purchase Prices and amounts of the Escrow Proceeds to the
Escrow Account set forth below:
 
Section 1.4.    Disbursements.
 
(a)           On the Initial Closing Date and simultaneous with the Initial
Closing, and upon (i) confirmation by the Escrow Agent to the Company of its
receipt of good funds aggregating not less than the Initial Closing Amount in
the Escrow Account, and (ii) receipt by the Escrow Agent of written approval, in
the form annexed hereto as Exhibit A (the "Disbursement Instructions") by the
Company and the Purchaser Representative to disburse the Escrow Proceeds to the
Company, the Escrow Agent shall exchange the Escrow Proceeds into United States
Dollars and thereafter disburse such Escrow Proceeds from the Escrow Account to
the Company and any other persons, in the amounts and to the bank accounts set
forth in the disbursement schedule attached to the  Disbursement Letter and made
a part hereof (the “Disbursement Schedule”).  Such Disbursement Schedule may be
amended prior to the Closing Date only by the unanimous written consent of the
Company and the Purchasers.
 
(b)           The Escrow Agent shall only disburse the Escrow Proceeds pursuant
to Section 1.4(a) above, upon receipt of the Disbursement Instructions signed by
at least one of the Company's “Authorized Person” set forth on Exhibit B annexed
hereto and the Purchaser Representative instructing and authorizing the Escrow
Agent to disburse the Escrow Proceeds in accordance with the Disbursement
Instructions, as the same may be amended pursuant to this Agreement.
 


(c)           Disbursement Instructions shall be delivered in writing and may be
delivered either by hand delivery, by facsimile transmission to
 
Ya Ling  or by electronic mail to either of Ya Ling.
 
(d)           It is anticipated that the Initial Closing under the Purchase
Agreement and the other Transaction Documents shall occur by not later than 5:00
p.m. (EDT) on September 19, 2012 (the “Initial Closing Date”).  In the event
that for any reason, or no reason, the Initial Closing Amount in good funds have
not been received by the Escrow Agent in the Escrow Account, or the Initial
Closing contemplated by the Purchase Agreement and other Transaction Documents
shall not have occurred and been consummated by the Initial Closing Date, then
and in such event, the Escrow Agent shall promptly return to each of the
Purchasers that have deposited Escrow Proceeds pursuant to this Agreement all,
and not less than all, of such Purchasers’ allocable amount of Escrow Proceeds,
without interest or deduction.  The Escrow Agent shall release, by wire transfer
of immediately available funds each of the Purchasers’ allocable portion of the
Escrow Proceeds to bank accounts designated in writing by such Purchaser on the
Purchasers Signature Page.
 

 
 

--------------------------------------------------------------------------------

 

 
(e)           Upon the disbursement of all of the Escrow Proceeds, this
Agreement shall terminate and be of no further force and effect except that the
provisions of Section 3.1 and Section 3.2 hereof shall survive termination.
 


ARTICLE 2
 
DUTIES OF THE ESCROW AGENT
 
Section 2.1.  Scope of Responsibility.  Notwithstanding any provision to the
contrary, the Escrow Agent is obligated only to perform the duties specifically
set forth in this Agreement, which shall be deemed purely ministerial in
nature.  Under no circumstances will the Escrow Agent be deemed to be a
fiduciary to any Party or any other person under this Agreement.  The Escrow
Agent will not be responsible or liable for the failure of any Party to perform
in accordance with this Agreement. References in this Agreement to any other
Transaction Document are for the convenience of the Parties, and the Escrow
Agent has no duties or obligations with respect thereto, except to the extent of
the Escrow Agent’s obligations as a party to any or all of such Transaction
Documents.  This Agreement sets forth all matters pertinent to the escrow
contemplated hereunder, and no additional obligations of the Escrow Agent shall
be inferred or implied from the terms of this Agreement.
 
Section 2.2.  Attorneys and Agents.  The Escrow Agent shall be entitled to rely
on and shall not be liable for any action taken or omitted to be taken by the
Escrow Agent in accordance with the written advice of counsel or other
professionals retained or consulted by the Escrow Agent.  The Escrow Agent shall
not be compensated for acting in its capacity as escrow agent under this
Agreement, but shall be reimbursed for any and all reasonable compensation
(fees, expenses and other costs) paid and/or reimbursed to such counsel and/or
professionals.
 
Section 2.3.  Reliance.  The Escrow Agent shall not be liable for any action
taken or not taken by it in accordance with the direction or consent of the
Parties or their respective agents, representatives, successors or assigns.  The
Escrow Agent shall not be liable for acting or refraining from acting upon any
notice, request, consent, direction, requisition, certificate, order, affidavit,
letter or other paper or document believed by it to be genuine and correct and
to have been signed or sent by the proper person or persons, without further
inquiry into the person’s or persons’ authority.
 
Section 2.4.  No Financial Obligation.  No provision of this Agreement shall
require the Escrow Agent to risk or advance its own funds or otherwise incur any
financial liability or potential financial liability in the performance of its
duties or the exercise of its rights under this Agreement.
 
ARTICLE 3
 
PROVISIONS CONCERNING THE ESCROW AGENT
 
Section 3.1.  Indemnification.  Each of the Company, the Purchasers and the
Purchaser Representative, jointly and severally, shall indemnify, defend and
hold harmless the Escrow Agent from and against any and all loss, liability,
cost, damage and expense, including, without limitation, reasonable and
documented attorneys’ fees and expenses or other professional fees and expenses
which the Escrow Agent may suffer or incur by reason of any action, claim or
proceeding brought against the Escrow Agent, arising out of or relating in any
way to this Agreement, unless such loss, liability, cost, damage or expense
shall have been finally adjudicated to have been directly caused by the willful
misconduct or gross negligence of the Escrow Agent. The provisions of this
Section 3.1 shall survive the resignation or removal of the Escrow Agent and the
termination of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

 
Section 3.2.  Limitation of Liability.  The Escrow Agent shall not be liable,
directly or indirectly, for any (a) damages, losses or expenses arising out of
the services provided hereunder, other than damages, losses or expenses which
have been finally adjudicated to have directly resulted from the Escrow Agent’s
gross negligence or willful misconduct, or (b) special, indirect or
consequential damages, even if the Escrow Agent has been advised of the
possibility of such losses or damages.
 
Section 3.3.  Compensation.  The Escrow Agent shall not be entitled to
compensation for its services under this Agreement.
 
Section 3.4.  Disagreements.  If any conflict, disagreement or dispute arises
between, among or involving any of the Parties or Purchasers hereto concerning
the meaning or validity of any provision hereunder or concerning any other
matter relating to this Agreement, or the Escrow Agent is in doubt as to the
action to be taken hereunder, the Escrow Agent may, at its option, retain the
Escrow Proceeds until the Escrow Agent (a) receives a final non-appealable order
of a court of competent jurisdiction or a final non-appealable arbitration
decision directing delivery of the Escrow Proceeds, (b) receives a written
agreement executed by each of the parties involved in such disagreement or
dispute directing delivery of the Escrow Proceeds, in which event the Escrow
Agent shall be authorized to disburse the Escrow Proceeds in accordance with
such final court order, arbitration decision or agreement, or (c) files an
interpleader action in any court of competent jurisdiction, and, upon the filing
thereof, the Escrow Agent shall be relieved of all liability as to the Escrow
Proceeds and shall be entitled to recover reasonable and documented attorneys’
fees, expenses and other costs incurred in commencing and maintaining any such
interpleader action.  The Escrow Agent shall be entitled to act on any such
agreement, court order or arbitration decision without further question, inquiry
or consent.
 
Section 3.5. Attachment of Escrow Proceeds; Compliance with Legal Orders.  In
the event that any Escrow Proceeds shall be attached, garnished or levied upon
by any court order, or the delivery thereof shall be stayed or enjoined by an
order of a court, or any order, judgment or decree shall be made or entered by
any court order affecting the Escrow Proceeds, the Escrow Agent is hereby
expressly authorized, in its sole discretion, to respond as it deems appropriate
or to comply with all writs, orders or decrees so entered or issued, or which it
is advised by legal counsel of its own choosing is binding upon it, whether with
or without jurisdiction.  In the event that the Escrow Agent obeys or complies
with any such writ, order or decree, it shall not be liable to any of the
Parties or to any other person, firm or corporation, should, by reason of such
compliance notwithstanding, such writ, order or decree be subsequently reversed,
modified, annulled, set aside or vacated.
 
ARTICLE 4
 
MISCELLANEOUS
 
Section 4.1. Successors and Assigns.  This Agreement shall be binding on and
inure to the benefit of the Parties and their respective successors and
permitted assigns.  No other persons shall have any rights under this
Agreement.  No assignment of the interest of any of the Parties shall be binding
unless and until written notice of such assignment shall be delivered to the
other Parties and shall require the prior written consent of the other Parties
(such consent not to be unreasonably withheld).
 

 
 

--------------------------------------------------------------------------------

 

 
Section 4.2.  Escheat.  The Parties are aware that, under applicable state law,
property which is presumed abandoned may under certain circumstances escheat to
the applicable state.  The Escrow Agent shall have no liability to the other
Parties, their respective heirs, legal representatives, successors and assigns
or any other party, should any or all of the Escrow Proceeds escheat by
operation of law.
 
Section 4.3.  Notices.  All notices, requests, demands, and other communications
required under this Agreement shall be in writing, in English, and shall be
deemed to have been duly given if delivered (a) personally, (b) by electronic
mail, (c) by facsimile transmission with written confirmation of receipt, (d) by
overnight delivery with a reputable national overnight delivery service, or (e)
by mail or by certified mail, return receipt requested and postage prepaid.  If
any notice is sent by facsimile transmission or electronic mail, it shall be
deemed given on the date transmitted.  If any notice is mailed, it shall be
deemed given three business days after the date such notice is deposited in the
United States mail.  If notice is given to a Party, it shall be given at the
address for such Party set forth below on the signature page of this
Agreement.  It shall be the responsibility of the Parties to notify the Escrow
Agent and the other Parties in writing of any name or address changes.  In the
case of communications delivered to the Escrow Agent, such communications shall
be deemed to have been given on the date received by the Escrow Agent.
 
Section 4.4.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
Section 4.5.  Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties related to the Escrow Proceeds.
 
Section 4.6.  Amendment.  This Agreement may be amended, modified, superseded,
rescinded or canceled only by a written instrument executed by the Parties and
the Escrow Agent.
 
Section 4.7.  Waivers.  The failure of any Party at any time or times to require
performance of any provision under this Agreement shall in no manner affect the
right at a later time to enforce the same performance.  A waiver by any Party of
any such condition or breach of any term, covenant, representation or warranty
contained in this Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation or warranty contained in this Agreement.
 
Section 4.8.  Headings.  Section headings of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or otherwise
modify any of the terms or provisions of this Agreement.
 
Section 4.9.  Counterparts.  Whenever required by the context of this Agreement,
the singular shall include the plural and masculine shall include the
feminine.  This Agreement may be executed in two or more counterparts, all of
which taken together shall constitute one instrument.  Execution and delivery of
this Agreement by exchange of facsimile copies bearing the facsimile signature
of a party shall constitute a valid and binding execution and delivery of this
Agreement by such party.  Such facsimile copies shall constitute enforceable
original documents.
 
 
Balance of this page intentionally left blank – signature pages follow
 

 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned Company and the Purchaser Representative
have each caused this Escrow Agreement to be executed as of the date indicated
below.




COMPANY


CHINA GREEN CREATIVE, INC.




By:           /s/ Xingzhang Ye                                           
Name:           Xingzhang Ye
Title:           CEO
Date:  September 19, 2012


ESCROW AGENT


Ya Ling


By: /s/ Ya Ling                                           
Name:           Ye Ling
Title:
Date: September 19, 2012




PURCHASER REPRESENTATIVE


Xinghua Chen


By:           /s/ Xinghua Chen
Name:           Xinghua Chen
Title:
Date:  September 19 2012




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Disbursement Instructions


China Green Creative, Inc.






Ya Ling


Dear Sir or Madam:


In accordance with the terms of Section 1.4 of the Escrow Agreement dated as of
September 19, 2012, by and among China Green Creative, Inc., a Nevada
corporation (the “Company”), Ya Ling, as representative of those certain
Purchasers ("Purchasers") to the Securities Purchase Agreement (the "Purchaser
Representative," together with the Company, the "Parties") and you – as Escrow
Agent, pursuant to your indication that you received the Initial Closing Amount
in the Escrow Account, the Parties hereby notify the Escrow Agent that you may
exchange the Initial Closing Proceeds of [  ]RMB and thereafter, disburse the
funds as set forth on Schedule I attached hereto.


Very truly yours,


China Green Creative, Inc.


By:__________________________
Name: Xingzhang Ye
Title: CEO


Xinhua Chen


By:
                                                                               
Name:
Title:





 
 

--------------------------------------------------------------------------------

 

Schedule I
Disbursement Schedule


PLEASE DISTRIBUTE FUNDS BY WIRE TRANSFER AS FOLLOWS:


[ name & wire info ]
 
[amount]
                                   
China Green Creative, Inc.
[wire info]
 
All remaining funds














 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
AUTHORIZED PERSONS
 
Name
 
THE COMPANY:
Specimen Signature
 
 
______________________________
Xingzhang Ye
 
______________________________
Xinghua Chen
 
 
 
_____________________________
Signature
 
_____________________________
Signature
THE PURCHASER
REPRESENTATIVE:
 
______________________________
Xinghua Chen
 
 
 
 
_____________________________
Signature
 




 
 

--------------------------------------------------------------------------------

 
